Dewey, J.
The defendant insists that the marriage of the plaintiff’s testator with her operated to extinguish this mortgage, and bar his representatives from enforcing it against her. But we find no authority for that position. The debt, for securing the payment of which this mortgage was given, was not her debt, and no personal liability to pay the same existed on her part. She had under the forms sanctioned by law conveyed the land then belonging to her to secure the payment of a promissory note of A. S. Waterman, her former husband. She was, at the time of her marriage with Isaiah Call, seised only of a right in equity to redeem the land upon condition of the payment of the debt secured by the mortgage. This marriage did not cancel that debt or the mortgage given to secure it. Although it might operate to prevent Call from instituting any legal proceedings to foreclose the mortgage during the continuance of the marriage relation, it did nothing more. The relation of husband and wife being dissolved by the death of Call, the mortgage may be enforced by his representatives against the defendant, or any person claiming to hold the land adversely to the mortgage.
*516The acquisition by Call of an interest in the equity of redemption, by force of the marriage with the defendant, and also his rights as tenant by the curtesy, do not defeat the mortgage Although he might have the right to redeem, he was under no legal obligation to do so. His rights in this respect acquired by the marriage could have been no greater than his rights would have been as a purchaser from a third person of an equity of redemption, when he held an interest as the mortgagee. Such purchase of the equity of redemption by the person holding the mortgage does not extinguish the mortgage, or necessarily operate as a merger, where there is an intervening estate, or where it is for the interest of the purchaser to continue to hold the estate as mortgagee.
Nor does the appointment of Call as administrator of the estate of Waterman operate to defeat this mortgage and prevent the maintenance of the present action. The case finds that no assets came to his hands as administrator which could be applied to the payment of this or any other debt, excepting those of the class called privileged debts, and this is a sufficient answer, without entering upon the question of his duty to have applied the assets, bad there been any, in payment of this mortgage and to the relief of the tenant.
The finding of the judge to whom the case was submitted by the parties conclusively settles all questions of fact, if no rule of law has been violated in the admission or rejection of evidence, or in the application of the evidence to the points in issue. Subject to this exception, we must assume, from the fact that the judgment of the court was rendered in favor of the plaintiff, that there was no actual payment of the debt secured by the mortgage, there being nothing to lead us to suppose that the court did not adopt the rule of law now so fully settled, that when nothing is found due, an action to foreclose a mortgage cannot be maintained.
Under the exception already stated, we must take the fact to be as found by the judge, that the evidence was insufficient to show that any contract was made by Call with the defendant prior to the marriage, that in consideration of her promise tc *517marry him he would pay the debt and extinguish this mortgage; and this finding is an answer and a sufficient reason for refusing to adopt the third prayer for a ruling.
The only objection taken as to the admission of evidence was as to that of George Stebbins. Upon the statement of this evidence as detailed in the bill of exceptions, we see nothing in it that is objectionable, unless it be that some portions of it were wholly immaterial. It did not add to, vary or control the written assignment of the mortgage, under which Call held his title.
The evidence of James H. Call, if taken to have been received under objection, seems to be similar in this respect, and furnishes no sufficient reason for granting a new trial.
The fourth ruling asked for by the defendant was a proposition apparently too broad in its terms to require an unqualified assent thereto. If by it nothing more was asked than a ruling as to her sole acts, or to apply to the case the legal principle that a married woman cannot during coverture be barred of her estate, held without any limitation to her sole and separate use, by an estoppel in pais resulting from any acts of her own, it would be correct. Lowell v. Daniels, 2 Gray, 161.
But in reference to the fifth ruling in matter of law asked, “ that the fact that the said Isaiah undertook to foreclose the mortgage, and the fact that he made and executed a will treating this as his property, cannot legally prejudice the defendant in this action,” the ruling asked was correct, and should have been adopted by the court. Aldrich v. Earle, 13 Gray, 578. The ruling was called for by the evidence in the case, and precisely directed to the effect to be given to that evidence. The question of fact seems to have been decided upon the whole evidence, of which this was a part. Such being the case, the finding of the court was under an erroneous ruling in matter of law, and for this cause the exceptions must be sustained.